DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 7/19/2019. 

Claim Analysis
3.	Summary of Claim 1:
A dispersion, comprising: 

a liquid matrix phase, the liquid matrix phase comprising one or more of monomer, resin, prepolymer, polymer, curing agent, and catalyst; and 

nanostructured carbons dispersed in the liquid matrix phase, the nanostructured carbons having a cellular structure comprising: one or more walls having a structure formed by a template; one or more cavities, each cavity: substantially enclosed by the one or more walls; and impregnated by a portion of the matrix phase.

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasquali et al. (US PG Pub 2014/0141224 A1).
Regarding claim 1, Pasquali et al. teach a solution comprising a carbon source, wherein the solution includes polymer particles (claim 1, [0085]) thereby reading on the liquid matrix phase, wherein the solution forms closed cell polymer foams (Fig. 2d, [0114-0115])  thereby reading on the nanostructured carbon dispersed in the liquid matrix phase, the nanostructured carbons having a cellular structure formed by a template, one or more cavities, each cavity substantially enclosed by one or more walls, wherein Pasquali et al. teach the formed carbon foams are infiltrated with polymers (Abstract) thereby reading on impregnated by a portion of the matrix phase.
Regarding claims 3-5, Pasquali et al. teach the carbon nanotube composites having deformed shapes [0122] thereby reading on “structure of the one or more walls has been physically or chemically altered to differ from the structure formed by the template”, ”wherein the s “deforms the structure of the one or more walls” and “collapses the one or more cavities” as required by the instant claims. 
Regarding claims 6-7, Pasquali et al. teach unicellular and multicellular particles (Fig. 2, 9). 
Regarding claim 8, Pasquali et al. teach a solvent ([0006], [0064]).
Regarding claim 9, Pasquali et al. teach polymers such as polyvinyl alcohol, polyethylene glycol and others [0008] thereby reading on thermoplastic polymers.
Regarding claim 10, Pasquali et al. teach epoxy resins [0008].

6.	Claims 1, 3, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US PG Pub 2008/0275150 A1).
	Regarding claim 1, Miller et al. teach a carbon foam composite including a carbon foam skeleton having a supplemental material therein, wherein the supplemental material is used to fill the pores of the carbon foam skeleton, wherein the supplemental material comprises monomeric precursors thereby 
	Regarding claim 3, Miller et al. teach the supplemental materials alter the fluid affinity or surface energy characteristics of the carbon foam skeleton [0034] thereby reading on “structure of the one or more walls has been physically or chemically altered to differ from the structure formed by the template”.
	Regarding claim 7, Miller et al. teach the carbon foam having a cell structure of the parent foam with larger and smaller pores [0017] thereby reading on multicellular as required by the instant claim.  
	Regarding claim 9, Miller et al. teach polyvinyl alcohol,acrylics, polyolefins [0051] among others thereby reading on thermoplastic polymers.
	Regarding claim 10, Miller et al. teach epoxy resins [0051].


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pasquali et al. (US PG Pub 2014/0141224 A1) as evidenced by Huang, et al. (“Thickness of Graphene and Single-Wall Carbon Nanotubes”, Physical Review, 74, 245413, 2006) and in view of Miller et al. (US PG Pub 2008/0275150 A1).
	Regarding claim 2, Pasquali et al. teach the dispersion of claim 1 as set forth above and incorporated herein by reference.
	Pasquali et al. do not particularly teach the thickness of the carbon nanotubes.
	However, carbon nanotubes thicknesses are known to have a thickness on a nanometer scale as evidenced by the article by Huang et al. as included herewith (see Table I).  
Pasquali et al. are further silent on the diameter of the cavities being 10 nm or larger and are further silent on the aspect ratio.
	Miller et al. teach a carbon foam skeleton having a pore with a diameter of about 10 to about 150 microns in diameter [0021] thereby reading on the diameter of 10 nm or larger. Miller et al. further teach an aspect ratio of between 1.0 and 1.5 [0019] thereby reading on a “linear structure and an aspect ratio of less than 10:1” as required by the instant claim. Miller et al. offer the motivation of choosing a pore size having this diameter and this aspect ratio due to its ability to allow for the permeation of a supplemental material with in the carbon foam skeleton’s interior structure [0021]. 

9.	Claims 2, 4-6 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PG Pub 2008/0275150 A1) in view of Pasquali et al. (US PG Pub 2014/0141224 A1).

Miller et al. do not particularly teach the thickness of the walls. 
Pasquali et al. teach a solution comprising a carbon source, wherein the solution includes polymer particles (claim 1, [0085]), wherein the solution forms closed cell polymer foams (Fig. 2d, [0114-0115]), wherein Pasquali et al. teach the formed carbon foams are infiltrated with polymers (Abstract), and wherein the carbon nanotubes have a thickness on the nanoscale as evidenced by the article by Huang et al. as included herewith (see Table I). Regarding claims 4-5, Pasquali et al. teach the carbon nanotube composites having deformed shapes [0122] thereby reading on “structure of the one or more walls has been physically or chemically altered to differ from the structure formed by the template”, ”wherein the s “deforms the structure of the one or more walls” and “collapses the one or more cavities” as required by the instant claims. Regarding claim 6, Pasquali et al. teach unicellular particles (Fig. 2, 9). Regarding claim 8, Pasquali et al. teach a solvent ([0006], [0064]). Pasquali et al. offer the motivation of using the carbon source having the carbon nanotubes with these properties due to their ability to infiltrate the formed carbon foams with nanoparticles or polymers (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the carbon nanotubes of Pasquali et al. in the carbon foam skeleton of Miller et al., thereby arriving at the claimed invention. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
11.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,717,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed dispersion overlaps in scope with the patented claim.


Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763